Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2009                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  135888(20)                                                                                          Stephen J. Markman
                                                                                                      Diane M. Hathaway,
                                                                                                                        Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 135888
  v                                                                COA: 282579
                                                                   Macomb CC: 2006-004473-FH
  HARVEY EUGENE JACKSON,
             Defendant-Appellant.
  ____________________________________


         On order of the Chief Justice, the motion by Barbara Willing for leave to file a
  brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2009                       _________________________________________
                                                                              Clerk